Citation Nr: 1230602	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 and March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices in San Diego and Los Angeles, California, respectively.  (The Board notes that the December 2006 rating decision was rendered by the Regional Office (RO) in San Diego.  Subsequently, the claims file was transferred to the Los Angeles RO as the agency of original jurisdiction.) 

In a December 2006 rating decision, the RO denied service connection for PTSD and special monthly compensation based on loss of use of a creative organ.   

In a March 2007 rating decision, the RO granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ as well as service connection for erectile dysfunction and assigned a noncompensable rating, effective December 10, 2005.    

The Board notes that in September 2011, the Veteran was scheduled for a VA examination for his PTSD; however, a notification of cancellation from QTC services reported that the Veteran did not wish to pursue his claim due to lung cancer.  

In a January 2012 Memorandum, a Decision Review Officer (DRO) sought clarification as to whether or not the Veteran was withdrawing his appeal.  As the Veteran's representative submitted a July 2012 Appellant's Brief on the matter, the issue remains on appeal.  

The issue of entitlement to an initial compensable evaluation for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has a current diagnosis of PTSD with depression based on combat stressors related to his Vietnam service and the reported stressors are consistent with the circumstances of his service.  


CONCLUSION OF LAW

The criteria for an acquired psychiatric disorder, to include PTSD and depression have been met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim. 

II.  Service Connection Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence." 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Board must make a specific finding as to whether a veteran actually engaged in combat when that question is at issue.  Zarycki v. Brown, 6 Vet. App. 91 (1993). 

The Court has held that receiving enemy fire can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99.  Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

Additionally, as reflect in recent amendments to the provisions of 38 C.F.R. § 3.304, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 -39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Analysis

The Veteran contends that he has PTSD related to traumatic experiences in Vietnam.  See July 2006 correspondence, August 2006 statements in support of claim and for service connection for PTSD.  More specifically, in one of his August 2006 stressor statements, the Veteran reported that while stationed at Cu Chi, the base camp was bombed nightly and enemy soldiers were able to get past the guard post parameter into the base camp.  He stated that the Vietcong had a base camp located directly underneath the Cu Chi base camp.  He reported that in May 1967, while assigned to the 25th Infantry Division at Camp Bearcat in Vietnam, he was on guard duty and witnessed an ambush of a patrol outside of the perimeter.  He indicated that it was impossible to shoot at the Vietcong without hitting friendly troops.  He stated that the Vietcong would use wounded soldiers as bait to get other soldiers to try to rescue them or to expose their positions.  He also reported that while returning from a supply mission in Saigon, he came across a jeep that had hit a land mine.  He further reported that he had just spoken with the individuals killed in the jeep prior to leaving the base camp in Saigon.  He attached photos of himself and the jeep.  He stated that this incident occurred in the summer of 1967 between Saigon and Cu Chi on the main supply highway while serving with the 25th Infantry Division.

In several "buddy" statements dated in June 2006, the Veteran's friends, wife, and ex-wife reported their observations of the Veteran's PTSD related symptoms.   

A.A. reported that he met the Veteran in 1974 and they immediately became close friends and lived together in 1976.  A.A. reported that the Veteran's home was like a fortress and that the Veteran bordered on paranoia regarding how they entered and exited the property.  The Veteran would take naps in the living room with a gun hidden, but within his reach.  A.A. observed the Veteran's reactions to sudden noises and sleeping habits and that he would leap up wide-eyed and ready for combat, and then relax as if coming out of a trance. 
 
D.S. reported that he has been friends with the Veteran for 26 years.  He stated that he worked with the Veteran behind the walls of his Baldwin Hills home that had guns located everywhere.  He reported the Veteran had a well thought out plan and would take certain routes when going out in public.  At night, he was sensitive to the smallest noises and would react at once.  He was distrustful of people he did not know.  

The Veteran's wife reported that she met him in 1999.  She stated that he carried a leather shoulder bag with him at all times with a loaded firearm.  She stated that during the night, the Veteran did not rest.  He spent the night "being on watch duty" or would have nightmares, in which he would wake up talking and in a sweat and sit with his fists clenched.  He slept on a box spring so that he would never get too comfortable and could always be on alert and ready for the unexpected.  He kept a loaded hand gun under his bed and had weapons located within arm's reach in every room of the house.  He devised clever noise making traps so that he would know the location of any intruder in his home from the sounds of the floors creaking and crackling.  He avoided public places and unexpected noises of any kind would send him in to "combat ready mode."   

F.B. reported that he has known the Veteran since 1962 and that the Veteran was not the same person since he returned from Vietnam.  Prior to Vietnam, he was happy-go-lucky.  Shortly after he returned, F.B. observed that if there was an unusual noise such as a car backfiring, tires of a car screeching, or an animal in the flower bed, the Veteran would yell "everybody get down!"  His instincts were heightened and he was on alert.  He would then turn out the lights and whisper for everyone to be quiet.  He always carried a gun and kept weapons in every room in the house.  He built and 8-foot wall around his house.  He would never talk about the war or go see any war related movies.  F.B. reported that while the post-Vietnam Veteran still had life goals, they took a subordinate position to his requirement to be his own first responder and to control the response.  F.B. stated that the Veteran had an obsessive requirement to ensure his personal safety.  

L.B., the Veteran's ex-wife, reported that she married the Veteran in September 1988 and that their marriage lasted two and a half years.  She reported that she would have to gently wake him up or else he would jump up with his fists clenched and ready to defend himself.  He always slept with a gun under the bed or his pillow.  Loud noises and sudden movements made him jumpy.  

In June 2006 and December 2007 statements, L.W.H. reported that he has known the Veteran since high school and the changes that Vietnam had on the Veteran were profound.  He previously was a gentle soul and never exhibited violent thoughts, words, or deeds.  However, when he came home from Vietnam, he was prone to sudden violent reflex reactions to threats that were real or imagined and was armed all of the time.  

A May 2006 treatment record from the Sepulveda Veterans Center included a diagnosis of DMS IV PTSD, chronic from a VA Clinical Psychologist.  

Based on the above, the current disability requirement of service connection has been met here.

With respect to in-service incurrence, in the May 2006 treatment record from the Sepulveda Veterans Center, the VA Clinical Psychologist noted the Veteran's service in Cu Chi, Vietnam, and pointed out that although the Veteran's MOS listed him as a tuba player, while he was in Vietnam, he re-supplied convoys and took supplies out to the field.  The psychologist noted that the convoys were ambushed and the Veteran participated in firefights.  The Veteran reported that in the summer of 1967, during Operation Junction City, he saw a guy stand up and say "I can't take this anymore," and he was killed.  The Veteran had a picture of a jeep with three deceased GI's who were blown up by a mine. 

In regard to the reported in-service stressors, a May 2009 Memorandum from the U.S. Army and Joint Services Records Research Center (JSSRC) JSRRC Coordinator that noted the Veteran's reports of Camp Bearcat (in Vun Thau, Vietnam) undergoing mortar attacks upon his arrival.  He reported that while on guard duty, the base was constantly attacked by infiltrators at Camp Cu Chi.  He stated that he witnessed how a land mine destroyed a military jeep.  Finally, he stated that on or about November 1967, Camp Bearcat came under mortar attack.  The JSSRC Coordinator checked various resources and found that there was no record or evidence to corroborate the Veteran's statement of a base mortar attack at Camp Bearcat in January 1967 or at Camp Cu Chi around November 1967.  A formal finding was issued on the lack of information required to corroborate stressor(s) associated with a claim of service connection for PTSD.  However, the Board notes that the JSRRC Coordinator acknowledged that sniper attacks and events occurring while traveling/driving in a convoy were extremely difficult, if not impossible, to verify.  

Here, the Veteran is competent to report participation in combat.  Furthermore, his statements are generally consistent with other evidence of record and with the circumstances of his service.  Despite service personnel records and DD214 showing a military occupation of service as tuba player, service personnel records showed that he served in Vietnam from January 1967 to January 1968.  He served with "CoB709thMntBn9thInfDiv" in January 1967, then "HHC&BandSptComd9thInfDiv" from February to August 1967, and then "HHC&Band/ 25th InfDiv".  He was part of the Vietnam Counteroffensive Campaign, Phase II.  Also, he has consistently reported the same combat related stressors, even prior to filing for a claim for PTSD.  On an August 1994 VA examination for another matter, the Veteran reported that he was involved in a fire fight in Vietnam.  

In further support of the Veteran's claimed in-service stressors, in January 2008 correspondence, S.A.G. reported that he was stationed in Vietnam in 1967 and was a sergeant in the 9th Infantry Division.  He reported that the Veteran was a private in his unit and that they were both stationed at Camp Bearcat.  S.A.G. reported that he could recall at least four mortar attacks on the compound that required them to move to take shelter in the bunkers and that they also experienced random small arms fire while on perimeter guard duty.  S.A.G. also identified the Veteran in a picture standing next to a blown up vehicle.  Therefore, the Board finds that the Veteran's reports as to participation in combat are deemed credible.  

The Veteran also submitted various articles referencing the Vietcong tunnels that were located in and around Cu Chi.  

Additionally, in a September 2011 Veterans Examination Request Report, a description to the examiner stated that the Veteran served in-country in Vietnam and that his exposure to in-service stressors was consistent with service in a combat environment, therefore his stressors were presumed.   

Given the consistency of the Veteran's reports, including reports of participating in a firefight long before filing a claim for PTSD; the January 2008 report from a fellow comrade reporting at least four mortar attacks and small arms fire while stationed at Camp Bearcat; a picture of the identified Veteran standing next to a blown up jeep; the findings of the JSSRC Coordinator that sniper attacks and events occurring while traveling/driving in a convoy were extremely difficult, if not impossible to verify; and the September 2011 Veterans Examination Request Report that advised the examiner that the Veteran's stressors were presumed, resolution of reasonable doubt in the Veteran's favor warrants the conclusion that he engaged in combat.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.  Moreover, such a finding is consistent with the recent amendments to 38 C.F.R. § 3.304 regarding relaxation of stressor verification for claims involving fear of hostile military activity.  For these reasons, the in-service element of the claim has also been satisfied.

The final inquiry is whether the evidence includes link established by medical evidence between the diagnosis of PTSD and the in-service stressors.  Here, such evidence is found in the record.  In this regard, in April 2007 correspondence, Dr. D.B.C, a psychiatrist, diagnosed chronic PTSD and co-morbid depression.  Dr. D.B.C. attributed the diagnosis to the Veteran's in-service combat stressors.  He explained that the Veteran suffered symptoms of chronic PTSD since his return from service in the Vietnam War in January 1968.  Dr. D.B.C. reported that the Veteran was exposed to extensive trauma of war in Vietnam; he experienced, witnessed, and was confronted with events that involved actual death threat or serious injury or a threat to the physical integrity of self or friends in service; and he responded with intense fear, helplessness, and horror against the daily threat against his life and those of his friends in service while he was on active duty in Vietnam.  Dr. D.B.C. found that the Veteran's PTSD was caused by his service in Vietnam and the Veteran would not have suffered this illness if he had not served in the war in Vietnam.  He added that the Veteran has lived with these symptoms since his discharge from service.  

In January 2008 correspondence, Dr. D.B.C. reported that severe psychological trauma was afflicted on the Veteran during his service during the Vietnam war and that such trauma has caused him his illness, PTSD.  Dr. D.B.C. indicated that the Veteran has had classic symptoms of PTSD with frequent nightmares, waking up in sweats, and being in a psychotic state of mind, in which he did not know what was real and still believed that he was at was in Vietnam.  Dr. D.B.C. reported that the Veteran has lived with the symptoms of the illness for over the past thirty years.  

As the Veteran engaged in combat and has been diagnosed with PTSD based on his claimed combat stressors, the criteria for service connection for PTSD are met.  38 C.F.R. § 3.304(f)(1).

The Board notes that the Veteran has also been diagnosed with depression in addition to PTSD.  However, regardless of how it was diagnosed in the past, the evidence supports a finding that he has a current diagnosis of PTSD that is related to service and service connection is therefore granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.  


REMAND

In a December 2006 rating decision, the RO denied service connection for PTSD and special monthly compensation based on loss of use of a creative organ.   

In a March 2007 rating decision, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ and service connection for erectile dysfunction and assigned a noncompensable rating, effective December 10, 2005.  In August 2007 correspondence, the Veteran expressly disagreed with the noncompensable rating with regard to loss of use of creative organ.  Moreover, in his January 2008 Form 9, the Veteran reported that a loss of creative member was due to medication caused by prostate cancer and a 0 percent disability rating denied payment for the condition.  In accompanying correspondence referred to as an appeal, the Veteran requested a 100 percent disability rating for erectile dysfunction.  The August 2007 correspondence and January 2008 Form 9 along with accompanying correspondence may be construed as a timely notice of disagreement with the initial noncompensable rating assigned for erectile dysfunction.  A statement of the case (SOC) has not been issued addressing an increased initial rating for erectile dysfunction.  Under Manlicon v. West, 12 Vet. App. 238 (1999), in such a case the Board must instruct the RO that the matter remains pending in appellate status, and requires further action.  It is noteworthy that this matter is not before the Board at this time, and will only be before the Board if the appellant files a timely substantive appeal. 

Accordingly, the case is REMANDED for the following action:

Issue an SOC on the issue of entitlement to an initial compensable rating for erectile dysfunction.  The issue should not be certified to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


